DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7-10, and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,508,184. Although the claims at issue are not identical, they are not patentably distinct from each other because US Patent ‘184 recites a method comprising (a) combining 80 to 97 wt % of a thermoplastic vulcanizate (TPV) composition with 3 to 20 wt % of a foaming agent masterbatch; wherein the TPV composition comprises (i) an at least partially vulcanized rubber component dispersed in a thermoplastic component comprising a thermoplastic resin and, optionally, a first portion of a plastomer and/or a first portion of a propylene-based elastomer; (ii) oil; and (iii) optionally, one or more additives; further wherein the foaming agent masterbatch comprises thermo-expandable microspheres  in a carrier polymer (claim 1). 
US Patent ‘184 recites that the propylene-based elastomer, if present, has at least 60 wt % units derived from propylene and the balance derived from ethylene and/or one or more C4 to C10 comonomers; and further wherein the propylene-based elastomer has the following properties: (i) melt flow rate (MFR) of 1 to 5 g/10 min (ASTM D-1238, 230ºC and 2.16 kg), (ii) melting point (Tm) of 105ºC or less, and (iii) heat of fusion (Hf) within the range from 1 to 80 J/g (claim 9). US Patent ‘184 recites that the foaming agent masterbatch comprises 5 to 30 wt % of the thermo-expandable microspheres in 70 to 95 wt % of the carrier polymer (claim 10), which falls within the range of instant claim 8. US Patent ‘184 recites that the method comprises combining 88 to 95 wt % of the TPV composition with 5 to 12 wt % of the foaming agent masterbatch (claim 11). This overlaps instant claim 1. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  
US Patent ‘184 recites that the foaming agent masterbatch comprises 7 to 25 wt % thermo-expandable microspheres in 75 to 93 wt % carrier polymer. This falls within the amount of instant claim 8. 
US Patent ‘184 recites that the rubber component comprises ethylene-propylene-diene (EPDM) terpolymer, and the thermoplastic resin comprises homopolypropylene (claim 13). US Patent ‘184 recites that the thermoplastic resin is polypropylene having MFR within the range from 0.1 to 5 g/10 min (ASTM D-1238, 230ºC and 2.16 kg) (claim 14). US Patent ‘184 recites a foamed TPV composition made by the method of claim 1 (claim 15) and recites an article made from the foamed TPV composition of claim 15 (claim 16).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haug et al. (US 2013/0101826). 
Haug et al. teach a composition comprising (a) thermoplastic vulcanizate and (b) a thermo-expandable microsphere, where the composition comprises 0.1 to 10wt% of the thermo-expandable microsphere based on the weight of the composition. See abstract and ¶9. The composition is used to produce a foam (¶7).  The thermoplastic vulcanizate is present in an amount of at least 80wt% of the composition (¶8). In the Examples of Haug et al., the TPV and thermo-expandable microspheres are present in amounts which fall within the range of claims 1 and 3. See Table 2. Component (a), the thermoplastic vulcanizate, comprises 5 to 85wt% of a thermoplastic resin component and 15-95wt% of a dispersed and at least partially vulcanized rubber component. An expressly named example of the rubber component is ethylene-propylene diene rubber (¶28). The TPV can further comprise an additive oil, other ingredients, other additives, or combinations thereof. See ¶21. In one or more embodiments of Haug et al., the thermoplastic resin contains polypropylene including homopolypropylene. See ¶31. Ethylene-propylene diene rubber meets both the “propylene-based elastomer” and “rubber” recited in instant claim 3. There is no structural distinction between the “rubber” and “propylene-based elastomer” of claim 3, and thus the teaching of a TPV composition comprising ethylene-propylene diene monomer together with a thermoplastic resin (¶31 of Haug), process oil (¶34), additives (¶36), and a phenolic resin curative (¶35) to form a TPV, and combining this TPV with thermo-expandable microspheres as a foaming agent, in amounts which fall within the ranges of instant claim 3 (see Table 2 of Haug), meets the limitations of instant claim 3. 
Haug expressly states that the term “additive oil” includes process oils. The compositions further comprise a curative with an expressly named example being phenolic resins. See ¶35. Haug et al. teach that the composition of the invention is used to produce a foam, which is necessarily a foamed TPV composition. See ¶61. Haug teaches articles comprising a foam made using the TPV composition disclosed therein. See ¶76. Haug teaches that dynamic vulcanization of the composition results in co-continuous rubber phases in the plastic matrix. See ¶23. 






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Haug et al. (US 2013/0101826) and further in view of Kerstetter, III et al. (US 2016/0340480). 
The Kerstetter, III et al. (US 2016/0340480) reference has a common Inventor (Porter Shannon) and Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). It is noted that Kerstetter, III et al. also constitutes prior art under 35 U.S.C. 102(a)(1) because it was published on 11/24/2016 which is before the effective filing date of the instant application. This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Haug teaches the composition and foam as described in this action above, the rejection of which is incorporated herein by reference. Haug et al. do not expressly teach that the thermoplastic vulcanizate (TPV) comprises (i) and at least partially vulcanized rubber component dispersed within a continuous thermoplastic component comprising a thermoplastic resin and propylene based elastomer. Particularly, Haug et al. does not expressly recite that the thermoplastic resin described above includes a propylene-based elastomer.
However, Kerstetter, III et al. teach a thermoplastic vulcanizate comprising rubber, a thermoplastic resin, a propylene-based elastomer, oil, filler, and curative. The rubber, thermoplastic resin, propylene-based elastomer, filler, oil and curative are introduced into a reactor. The oil may be introduced in at least two parts, where a first amount of process oil is introduced into the reactor at a first injection location and a second amount of process oil is introduced to the reactor at a second oil injection location downstream of the location where the curative is introduced into the reactor. The curative is added at a location which is located downstream of the first oil injection location. The rubber is dynamically vulcanized with the curative in the presence of the thermoplastic resin and the propylene-based elastomer to form the thermoplastic vulcanizate that has a rubber phase that is dispersed and at least partially crosslinked within a continuous thermoplastic component that comprises the thermoplastic resin and the propylene based elastomer. See ¶18. Kerstetter III, et al. teach that from about 55wt% up to about 70wt% of the process oil, based on the total amount of oil in the TPV, is added at the first oil injection location. This overlaps the ranges of claims 2 and 4. Kerstetter teaches that the method for making the TPV may comprise introducing a rubber to the reactor; introducing thermoplastic resin to the reactor; introducing PBE to the reactor; and introducing one or more fillers to the reactor. This will form a solids blend. A first amount of process oil is then added at a first oil injection location; a curative is then added at a location downstream from the first oil injection location; and introducing a second amount of process oil to the reactor at a second oil injection location, wherein the second oil injection location is downstream of the location where the curative is introduced. See ¶108. This meets instant claim 4. The components described for producing the TPV in Kerstetter III, et al. may be blended by melt-mixing in any order. See ¶101 and ¶105. 
The TPV disclosed in Kerstetter has a shore A hardness of from 75 to 90 and an ultimate elongation greater than 400%. These overlap (i) and (iv) of instant claim 13. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings Kerstetter III, et al. to use produce a TPV having a Shore A hardness and ultimate elongation which meet the instant claim limitations of instant claim 13 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
Kerstetter III, et al. teach that the rubber component may consist of ethylene-α-olefin-diene rubber (¶40). Kerstetter III, et al. teaches that the thermoplastic resin consists of polypropylene including homo polymers of polypropylene. See ¶51. 
Kerstetter III, et al. teach that the thermoplastic resin of the TPV comprises a fractional polypropylene having a MFR of less than about 1.5 g/10 min and a second polypropylene having an MFR of from about 25 g/10 min to 45 g/10 min. The MFR of the second polypropylene (which is a thermoplastic resin) meets claim 11. The second polypropylene is present in amounts of from about 0.5 wt% to 30wt%. The fractional polypropylene is present in amounts of from about 35wt% to about 67wt%. This overlaps the amount disclosed in instant claim 12. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings Kerstetter III, et al. to use amounts of a first polypropylene as the thermoplastic resin and a second polypropylene as the second thermoplastic resin which meet instant claim 12 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
The propylene-based elastomer (PBE) of Kerstetter III, et al. comprises propylene and from about 5 to about 30wt% of one or more comonomers selected from ethylene and/or C4-C12 alpha-olefins. The PBE has a Tm of from less than about 100ºC (¶60); a heat of fusion (Hf) of from about 5.0 to about 40 J/g (¶61); and a melt flow rate, measured according to ASTM D-12387 (2.16 kg and at 230ºC) of from about 2.0 to about 5.0 g/10 min. See ¶69.
Examples of the curative of Kerstetter III, et al. include phenolic resin vulcanizing agents which can be introduced at a phenolic resin-in-oil. See ¶89. The curative may be used in conjunction with a cure accelerator. See ¶92. 
Both Haug and Kerstetter relate to the field of thermoplastic vulcanizates produced using rubber, thermoplastic resin, filler, oil, and additives and articles produced therefrom. It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to include propylene-based elastomer in the thermoplastic component, as disclosed in Kerstetter, in the invention of Haug in order to provide improved surface quality and extrusion processability as compared to thermoplastic vulcanizates that do not contain the propylene-based elastomers. It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to include a cure accelerator as disclosed in Kerstetter III, et al. to the composition of Haug in order to increase the rate of cure. It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to use a phenolic resin which is a phenolic resin in oil as disclosed Kerstetter III, et al. to the composition of Haug in order to aid in dispersion of the phenolic resin curing agent in the composition of Haug et al. It would have been obvious to use the method of forming a TPV disclosed in Kerstetter III, et al., including the amount of pre-blended process oil, to produce the TPV of Haug in order to form a TPV in the form of finely-divided and well dispersed particles of vulcanized rubber within a continuous thermoplastic phase. See ¶114 of Haug. 
The method and products of Haug in view of Kerstetter III, et al. comprise the same amounts of the same materials as the foamed TPV formed by the method of the instant claims. These foamed TPV products will necessarily have the same properties as the foamed TPV of the instant claims, including the properties recited in instant claim 14. The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary. MPEP 2112 states “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over De Vogel et al. (US 2007/0254971). 
De Vogel et al. teach thermoplastic vulcanizate blends that include at least one propylene resin, at least one ethylene/α-olefin/non-conjugated diene elastomer, a curing system, and at least one co-agent which is formed into a foamed blend by the addition of a plurality of expandable polymeric microspheres. De Vogel teaches methods of forming such foamed blends and resultant articles. See abstract. The thermoplastic vulcanizate is formed by partially or fully curing the elastomeric/rubber portion during dynamic vulcanization using, for example, phenolic resin curing agents. See ¶23. The propylene resin corresponds to the instantly claimed thermoplastic resin. Processing oils and/or fillers can be added to the TPV compositions of the invention (see ¶36). The oil is present in an amount of, preferably, from about 10 to about 55wt%. This overlaps the amount of instant claims 2 and 4. The expandable microspheres are preferably heat expandable microspheres and are present in an amount of from 0.1 to 10 weight% of the blend. See ¶38. This meets the amount of instant claim 3. The ethylene/α-olefin/non-conjugated diene elastomer is preferably ethylene/propylene/diene. See ¶28. The EDPM meets both “rubber” and “propylene-based elastomer” (propylene can be present in amount of up to 60wt%) recited in instant claim 3. There is no structural distinction between these components as recited in instant claim 3, and thus, a recitation of ethylene propylene diene elastomer meets both “rubber” and “propylene-based elastomer” as required by instant claim 3. The expandable microspheres may be added as a masterbatch in a low melting point resin. See ¶44. 
The propylene resin corresponds to the instantly claimed thermoplastic resin and is present in an amount of about 12 to about 65wt% based on the total weight of the polymer component. The propylene resin includes homopolymers of propylene having a melt flow rate MFR in a range of from 0.01 to 200 g/10 min. This overlaps the range of instant claims 10-11. Because De Vogel teaches that at least one propylene resin can be present, it would have been obvious to use a combination of two polypropylene resins, including one having an MFR in a range of from 0.01 to 200 g/10 min and a second thermoplastic resin having an MFR of from 0.01 to 200 g/10 min, including a combination of two having melt flow rates which meet both instant claim 10 and instant claim 11. It would have been obvious, based on the teachings of De Vogel, to use amounts of polypropylene which meet instant claim 11, because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
The phenolic resin curing agent may include a cure accelerator (¶34). 

Claims 1-2, 4-7, and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over De Vogel et al. (US 2007/0254971) and further in view of Kerstetter, III et al. (US 2016/0340480). 
The Kerstetter, III et al. (US 2016/0340480) reference has a common Inventor (Porter Shannon) and Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). It is noted that Kerstetter, III et al. also constitutes prior art under 35 U.S.C. 102(a)(1) because it was published on 11/24/2016 which is before the effective filing date of the instant application. This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
De Vogel teaches the composition and foam as described in this action above, the rejection of which is incorporated herein by reference. De Vogel et al. do not expressly teach that the thermoplastic vulcanizate (TPV) comprises (i) and at least partially vulcanized rubber component dispersed within a continuous thermoplastic component comprising a thermoplastic resin and propylene based elastomer. Particularly, Haug et al. does not expressly recite that the polypropylene resin described above includes a propylene-based elastomer.
However, Kerstetter, III et al. teach a thermoplastic vulcanizate comprising rubber, a thermoplastic resin, a propylene-based elastomer, oil, filler, and curative. The rubber, thermoplastic resin, propylene-based elastomer, filler, oil and curative are introduced into a reactor. The oil may be introduced in at least two parts, where a first amount of process oil is introduced into the reactor at a first injection location and a second amount of process oil is introduced to the reactor at a second oil injection location downstream of the location where the curative is introduced into the reactor. The curative is added at a location which is located downstream of the first oil injection location. The rubber is dynamically vulcanized with the curative in the presence of the thermoplastic resin and the propylene-based elastomer to form the thermoplastic vulcanizate that has a rubber phase that is dispersed and at least partially crosslinked within a continuous thermoplastic component that comprises the thermoplastic resin and the propylene based elastomer. See ¶18. Kerstetter III, et al.t each that from about 55wt% up to about 70wt% of the process oil, based on the total amount of oil in the TPV, is added at the first oil injection location. This overlaps the ranges of claims 2 and 4. Kerstetter teaches that the method for making the TPV may comprise introducing a rubber to the reactor; introducing thermoplastic resin to the reactor; introducing PBE to the reactor; and introducing one or more fillers to the reactor. This will form a solids blend. A first amount of process oil is then added at a first oil injection location; a curative is then added at a location downstream from the first oil injection location; and introducing a second amount of process oil to the reactor at a second oil injection location, wherein the second oil injection location is downstream of the location where the curative is introduced. See ¶108. This meets instant claim 4. The components described for producing the TPV in Kerstetter III, et al. may be blended by melt-mixing in any order. See ¶101 and ¶105. 
The TPV disclosed in Kerstetter has a shore A hardness of from 75 to 90 and an ultimate elongation greater than 400%. These overlap (i) and (iv) of instant claim 13. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings Kerstetter III, et al. to use produce a TPV having a Shore A hardness and ultimate elongation which meet the instant claim limitations of instant claim 13 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
Kerstetter III, et al. teach that the rubber component may consist of ethylene-α-olefin-diene rubber (¶40). Kerstetter III, et al. teaches that the thermoplastic resin consists of polypropylene including homo polymers of polypropylene. See ¶51. 
Kerstetter III, et al. teach that the thermoplastic resin of the TPV comprises a fractional polypropylene having a MFR of less than about 1.5 g/10 min and a second polypropylene having an MFR of from about 25 g/10 min to 45 g/10 min. The MFR of the second polypropylene (which is a thermoplastic resin) meets claim 11. The second polypropylene is present in amounts of from about 0.5 wt% to 30wt%. The fractional polypropylene is present in amounts of from about 35wt% to about 67wt%. This overlaps the amount disclosed in instant claim 12. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings Kerstetter III, et al. to use amounts of a first polypropylene as the thermoplastic resin and a second polypropylene as the second thermoplastic resin which meet instant claim 12 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
The propylene-based elastomer (PBE) of Kerstetter III, et al. comprises propylene and from about 5 to about 30wt% of one or more comonomers selected from ethylene and/or C4-C12 alpha-olefins. The PBE has a Tm of from less than about 100ºC (¶60); a heat of fusion (Hf) of from about 5.0 to about 40 J/g (¶61); and a melt flow rate, measured according to ASTM D-12387 (2.16 kg and at 230ºC) of from about 2.0 to about 5.0 g/10 min. See ¶69.
Examples of the curative of Kerstetter III, et al. include phenolic resin vulcanizing agents which can be introduced as a phenolic resin-in-oil. See ¶89. The curative may be used in conjunction with a cure accelerator. See ¶92. 
Both De Vogel and Kerstetter relate to the field of thermoplastic vulcanizates produced using rubber, thermoplastic resin, filler, oil, and additives and foams and articles produced therefrom. It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to include propylene-based elastomer in the thermoplastic component, as disclosed in Kerstetter, in the invention of De Vogel in order to provide improved surface quality and extrusion processability as compared to thermoplastic vulcanizates that do not contain the propylene-based elastomers. It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to use a phenolic resin which is a phenolic resin in oil as disclosed Kerstetter III, et al. to the composition of De Vogel in order to aid in dispersion of the phenolic resin curing agent in the composition of De Vogel et al. It would have been obvious to use the method of forming a TPV disclosed in Kerstetter III, et al., including the amount of pre-blended process oil, to produce the TPV of De Vogel in order to form a TPV in the form of finely-divided and well dispersed particles of vulcanized rubber within a continuous thermoplastic phase. See ¶114 of Kerstetter III, et al.  
The method and products of De Vogel in view of Kerstetter III, et al. comprise the same amounts of the same materials as the foamed TPV formed by the method of the instant claims. These foamed TPV products will necessarily have the same properties as the foamed TPV of the instant claims, including the properties recited in instant claim 14. The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary. MPEP 2112 states “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338.  The examiner can normally be reached on 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARA B BOYLE/Primary Examiner, Art Unit 1766